                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

IN RE:                                                 §             Case No. 19-10926-tmd
                                                       §
ORLY GENGER,                                           §
                                                       §
        Debtor.                                        §                     Chapter 7

     CHAPTER 7 TRUSTEE’S RESPONSE IN SUPPORT OF MOTION FOR
CONTINUANCE, TO CONSOLIDATE HEARINGS AND FOR ENTRY OF AN ORDER
                    RELATED TO DISCOVERY

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Ron Satija, Trustee (“Trustee”), the duly appointed and acting trustee in

the above-captioned bankruptcy case, and hereby files his response (the “Response”) in support

of the Motion for Continuance, to Consolidate Hearings, and for Entry of an Order Related to

Discovery [Dkt. No. 106] (the “Motion”), and would show the Court as follows:

        1.       Ron Satija, Chapter 7 Trustee is the duly appointed and serving trustee in this case

which was filed on July 12, 2019 (the “Petition Date”).

        2.       On October 18, 2019, Debtor filed the Motion requesting that the Court create a

coordinated discovery schedule that would address the chaos that has been created in this case by

various parties sending a series of subpoenas without having provided notice to all parties-in-

interest in the contested matters addressed by those subpoenas. The Motion further requested

that the Motion to Dismiss or Alternative to Transfer Venue [Dkt. No. 32] (the “MTD”), the

Chapter 7 Trustee’s Application Under Federal Rule of Bankruptcy Procedure 9019 and Local

Rule 9019 to Approve Compromise [Dkt. No. 52] (the “9019 Application”), and the Application

to Employ Special Counsel, Kasowiz Benson Torres LLP [Dkt. No. 59] (the “KBT Application”)1

be consolidated.


1 For purposes of brevity, the KBT Application includes the Expedited Motion to Show Cause [Dkt. No. 42] and the
Show Cause Order [Dkt. No. 43].
                                                                                                      3518401.v1
           3.      The several joinders filed to the MTD [Dkt. Nos. 108 and 124] (the “Joinders”)

specifically raise challenges to the 9019 Application and the KBT Application as bases for the

relief requested.2 Because the parties seeking relief under the MTD through the Joinders have

challenged the substance of the 9019 Application and the KBT Application in the context of the

MTD, in the interests of preventing duplicate litigation over the 9019 Application and the KBT

Application, the hearings on those matters should be consolidated with the hearing on the MTD.

           4.      In order to provide each of the parties-in-interest to these several contested

matters their due process rights to participate therein, and to eliminate the additional costs

associated with duplicative discovery and running fights over discovery issues, the Trustee also

supports the entry of a scheduling order that will eliminate the subpoena chaos that has occurred

to date.

           WHEREFORE, the Trustee respectfully requests that the Court continue the hearing on

the MTD and consolidate it with the hearings on the 9019 Application and the KBT Application,

and that a scheduling order be entered in order to control discovery related to these contested

matters.

                                                                   Respectfully submitted,

                                                                   By:/s/ Ron Satija
                                                                          Ron Satija, Chapter 7 Trustee

                                                                   GRAVES, DOUGHERTY, HEARON & MOODY
                                                                   401 Congress Avenue, Suite 2700
                                                                   Austin, TX 78701
                                                                   Telephone: 512.480.5626
                                                                   Facsimile: 512.536.9926
                                                                   bcumings@gdhm.com

                                                                   By:/s/ Brian T. Cumings
                                                                           Brian T. Cumings

                                                                   COUNSEL FOR RON SATIJA, CHAPTER
                                                                   7 TRUSTEE

2 See, e.g., Joinder of Dalia Genger, Dkt. No. 124, at ¶s 3, 5, 6, 7, 8, etc.
                                                                                                      3518401.v1
                                CERTIFICATE OF SERVICE

         I hereby certify that on this the 21st day of October, 2019, I electronically filed this
Response with the Clerk of Court using the CM/ECF system which will send notification of such
filing to those receiving electronic service, and service was made via U.S. First Class Mail within
two business days to those listed below and those on the service list appended herewith.

United States Trustee - AU12                         Orly Genger
United States Trustee                                210 Lavaca St., Unit 1903
903 San Jacinto Blvd., Suite 230                     Austin, TX 78701-4582
Austin, TX 78701-2450                                Debtor

Ron Satija                                           Eric Taube
Chapter 7 Trustee                                    Waller Lansden Dortch & Davis, LLP
P.O. Box 660208                                      100 Congress Ave., Suite 1800
Austin, TX 78766-7208                                Austin, TX 78701
Chapter 7 Trustee                                    Debtor’s Counsel

Sabrina L. Streusand                                 John Dellaportas
Streusand Landon Ozburn & Lemmon, LLP                Emmet Marvin & Martin, LLP
1801 S. MoPac Expressway, Suite 320                  120 Broadway
Austin, TX 78746                                     New York, NY 10280

The Orly Genger 1993 Trust                           Eric Herschmann
c/o Jay Ong                                          210 Lavaca St., Unit 1903
Munsch Hardy Kopf & Harr PC                          Austin, TX 78701
303 Colorado St., #2600
Austin, TX 78701

Kasowitz Benson Torres LLP                           Ray Battaglia
1633 Broadway, 21st Floor                            66 Granburg Circle
New York, NY 10019                                   San Antonio, TX 78218-3010

Internal Revenue Service                             Zeichner Ellman & Krause LLP
Centralized Insolvency Operations                    1211 Avenue of the Americas, 40th Fl.
PO Box 7346                                          New York, NY 10036-6149
Philadelphia, PA 19101-7246

Arie Genger                                          Deborah Williamson
19111 Collins Ave., Apt. 706                         Dykema Gossett PLLC
Sunny Isles, FL 33160-2379                           112 East Pecan St., Suite 1800
                                                     San Antonio, TX 78205

Chris Gartman                                        SureTex Insurance Co.
Hughes Hubbard & Reed LLP                            c/o Clark Hill Strasburger
One Battery Park Plaza, 16th Fl.                     901 Main Street, #6000
New York, NY 10004-1482                              Dallas, TX 75202


                                                                                         3518401.v1
D&K GP LLC and Dalia Genger
c/o Shelby Jordan
Jordan Holzer & Ortiz, PC
6207 Bee Cave Road, Suite 120
Austin, TX 78746

                                By:   /s/ Brian T. Cumings
                                      Brian T. Cumings




                                                             3518401.v1
